Citation Nr: 1022247	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-21 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel







INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In a February 2007 decision, 
the Board reopened the claim of service connection for the 
cause of the Veteran's death, and remanded the matter for 
further development.

As noted in the prior remand, the appellant requested a 
hearing at the RO before a Veterans Law Judge, but she did 
not appear for the hearing, which was scheduled for 
July 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran died in July 1971 from 
internal hemorrhage due to pulmonary tuberculosis and 
coronary heart disease.  The appellant maintains that the 
Veteran participated in the Bataan death march from April 13, 
1942, to April 23, 1942, when he escaped.  In July 1950, the 
service department indicated that Prisoner of War (POW) 
status for the Veteran for that period was not supported.  

Given that service connection is warranted on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease, the Board remanded the case in February 2007 for the 
RO to determine whether the Veteran had been a former POW.  

The record reflects that following the remand, the RO in June 
2007 electronically requested confirmation of the Veteran's 
POW dates and camp of confinement.  The responding Federal 
agency in June 2007 indicated that it was unable to identify 
a record for the Veteran without his service number.  In 
December 2008, a responding Federal agency indicated that the 
exact dates of confinement for the Veteran could not be 
furnished due to a fire at the National Personnel Records 
Center (NPRC).  The agency indicated that more information 
was required to perform a search for Morning Reports.  In 
March 2010, the RO submitted another request for verification 
of the Veteran's POW dates or Morning Reports, along with 
detailed information from the appellant.  In April 2010, the 
responding Federal agency indicated that, for veterans who 
served with the Philippine Commonwealth Army or the 
Recognized Guerrillas (such as the Veteran), the request had 
to be made via a hardcopy of a VA Form 3101 sent to the 
National Personnel Records Center.  The record reflects that 
the RO did not thereafter submit the suggested request in the 
specified format.

Given the responding Federal agency's specific notice to VA 
that a request for confirmation of POW status for a person 
with the Veteran's type of service must be made via a 
hardcopy form (and not electronically), the Board finds that 
further development is necessary to comply with VA's duty to 
assist the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  With the information already provided 
by the appellant concerning the Veteran's 
service and alleged dates and location of 
internment as a POW, the RO should 
complete a VA Form 3101 and forward that 
form to the appropriate address within the 
National Personnel Records Center, and 
request that the NPRC forward any 
information pertaining to whether the 
Veteran was a POW in April 1942.  The RO 
should document any response received from 
the NPRC.

2.  The RO should then readjudicate the 
issue on appeal.  If the benefits sought on 
appeal are not granted in full the RO must 
issue a supplemental statement of the case, 
and provide the appellant an opportunity to 
respond. 

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
unless she is notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

